Citation Nr: 1711467	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran had active duty training (ACDUTRA) from March 1976 to September 1976 and served on active duty from March 1977 to September 1977 in the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran testified at a formal hearing before a Decision Review Officer (DRO).  The transcript of the hearing is of record.

The matter was remanded by the Board in February 2015 for reconsideration under 38 C.F.R. § 3.156 (c) (2016).  The matter was again remanded in May 2016 for further development of the evidence.  That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not currently have an acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA, Social Security Administration (SSA), and private treatment records, have been secured.  In addition, the Veteran was afforded VA medical examinations in April 2015 and  August 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he currently has schizophrenia and that his schizophrenia was diagnosed within one year after his discharge from active duty service.  See July 2010 DRO hearing transcript; August 1979 Statement in Support of Claim.

STRs show that the Veteran underwent an examination upon enlistment in December 1975.  The examination did not note anything abnormal.  See December 1975 Report of Medical Examination (STR).  The Veteran underwent another in-service examination in June 1976, this time for the purpose of releasing him from active duty.  The examiner found no psychiatric abnormalities.  See June 15, 1976, Report of Medical Examination (STR).  A separate examination made in the same month reported abnormalities in every clinical area of evaluation.  See June 27, 1976, Report of Medical Examination (STR).  No explanation was provided except in regard to the presence of body marks and skin blotches.  Id.  The Board finds that this was a simple clerical error and that the June 27, 1976 examination report does not reflect an actual reporting of a psychiatric abnormality. 

Subsequently, the Veteran was referred to see a mental hygiene specialist in August 1976.  August 1976 individual sick slip.  A note from the same month states that the Veteran was seen by a behavioral scientist specialist at the Mental Hygiene Consultation Service in Fort Jackson, South Carolina, and that the Veteran was evaluated and recommended separation from service.  August 17, 1976, progress note.  The note provided no explanation for the recommendation.  Id.  

The Veteran underwent another in-service examination in August 1976.  The examiner noted no abnormalities, and the Veteran reported that he was in good health.  August 1976 Report of Medical Examination (STR).  A further in-service medical examination also noted no psychiatric abnormalities.  August 1977 Report of Medical Examination (STR).  

In September 1977, the Veteran was honorably discharged due to a "consistent inability to accomplish the mission of [his] assigned duties."  September 1977 Department of the Army letter; September 1977 discharge orders.

The earliest post-service medical documentation on record indicates that the Veteran was hospitalized in March 1979 at the VAMC in Murfreesboro, Tennessee.  The Veteran was diagnosed with paranoid schizophrenia and organic brain syndrome due to birth trauma and boxing trauma.  March 1979 VA hospital summary.

In March 1979, the Veteran filed for entitlement to service connection for a nervous condition.  The RO denied the Veteran's claim, recharacterizing it as a claim of service connection for schizophrenia, because his schizophrenia was not incurred in or aggravated during military service or military service for training purposes, and was not diagnosed within one year following this discharge from either period of service.  May 1979 rating decision.

The Veteran petitioned to reopen his claim of entitlement to service connection for schizophrenia, claimed as nervous condition, in August 1979.  He argued that he was treated for a nervous condition at the Murfreesboro VAMC within one year from his separation from active duty service.  August 1979 Statement in Support of Claim.  In September 1979, the RO reopened the claim, but denied service connection because the evidence submitted only established current treatment for a nervous condition, not service connection.  

A March 1988 VA medical consultation confirmed the Veteran's organic brain syndrome due to birth trauma and boxing trauma.  However, the physician stated that he doubted the Veteran's prior diagnosis of paranoid schizophrenia.  The physician stated that the records indicated that the Veteran was positive in his response to the staff and to general treatment records.  The physician also found the Veteran interpersonally responsive and "appropriate in his description of what was going on with him."  March 1988 VA consultation sheet.  In addition, the physician noted that there was no documentation of hallucinatory or delusional symptoms.  However, the physician also stated that the Veteran becomes confused, doubts his own comprehension and decisions, and "feels like a total failure."  March 1988 VA consultation sheet.  The physician recommended individual supportive psychotherapy.  March 1988 VA consultation sheet.

In July 1988, the Veteran was diagnosed with borderline intellectual functioning as well as alcohol and other substance abuse.  July 1988 VA discharge summary.  In December 1988, the Veteran was diagnosed with adjustment disorder with depression and mixed personality disorder with passive dependent and antisocial features.  According to the discharge summary, the Veteran stated he felt depressed because he had no one close to him and overdosed on his medication.  December 1988 discharge summary.  Subsequently, the Veteran was diagnosed with general anxiety disorder.  August 1989 VA final progress note and discharge plan.

In March 1989, the RO denied reopening the service connection claim for schizophrenia as well as for organic brain syndrome.  The RO made no specific finding as to whether there was new and material evidence to reopen the claim, but did state that the medical evidence showed that the Veteran's organic brain syndrome was due to trauma experienced at birth as well as during childhood due to boxing.  March 1989 rating decision.

The Veteran was granted SSA disability in February 1993 based on findings of severe drug and alcohol abuse, affective disorder, mental retardation, anxiety disorder, and personality disorder.  In March 1993, the Veteran filed a petition to reopen his claim of entitlement to service connection for schizophrenia, asking that the RO consider the information from SSA as evidence of a service-connected psychiatric condition.  The RO denied the petition, finding SSA's favorable decision to grant the Veteran disability benefits new but not material evidence to reopen his claim.  March 1993 rating decision.

In June 1993, a private examiner diagnosed the Veteran with major depression, paranoid schizophrenia, alcohol dependency, cocaine abuse, borderline intellectual functioning, and developmental reading and writing disorder.  June 1993 private medical examination.  A VA examination also diagnosed the Veteran with depression, but its etiology was not determined.  February 1994 VA examination.

A private medical provider found that the Veteran was stable from a psychiatric point of view during a December 1999 interview.  December 1999 MCMCHC PSR record of service/process.  The provider noted that the Veteran's conversation was logical and sequential with no delusional ideation.

In addition, an SSA disability evaluation in August 2001 diagnosed the Veteran with residual schizophrenia (formerly paranoid), intermittent explosive disorder, and dyslexia.  August 2001 Social Security Disability Evaluation.  However, a subsequent SSA disability evaluation in October 2001 ruled out psychotic and depressive disorders and diagnosed the Veteran with mild mental retardation.  The examiner noted that the Veteran denied ever having symptoms such as hallucinations and delusions.  November 2001 SSA psychological evaluation.  
  
Private medical records from May 2002 indicate that the Veteran was taking medication for depression, including citalopram (Celexa).  May 2002 MCMHC record of nursing service and assessment.

In March 2008, the Veteran again filed a petition to reopen his claim of entitlement to service connection for schizophrenia.  The RO denied the petition, finding no new and material evidence to reopen the claim.  The Veteran perfected an appeal.

According to a November 2008 history and physical examination note, the Veteran denied psychiatric problems, including mood swings, depression, and suicidal thoughts.  November 2008 VA H & P note.

Following a positive PTSD screening, the Veteran was referred to a clinical psychologist in July 2009.  During the consultation, the Veteran reportedly denied suicidal ideation, but did report a history of previous suicidal attempts, most recently in 1988.  The Veteran also reportedly denied homicidal ideation, history of aggressive or violent behavior, history of audio or visual hallucinations, and past or current symptoms of psychosis.  In addition, the Veteran reported that he was not taking any psychiatric medications at the time.  The clinical psychologist concluded that there was no evidence or report of PTSD symptoms and gave a provisional diagnosis for adjustment disorder.  July 2009 VA psychology outpatient note.

The Veteran participated in an individual psychotherapy session in August 2009.  According to the VA clinical psychologist, the Veteran presented with euthymic mood, was alert and fully oriented, pleasant and cooperative, and logical and coherent.  The Veteran's speech reportedly had a normal rate and rhythm.  The Veteran also reportedly denied suicidal or homicidal ideations, and there was no evidence or report of auditory or visual hallucinations or hallucinatory or delusional thoughts.  August 2009 VA psychology outpatient note.  

In July 2010, the Veteran testified in a formal DRO hearing.  At said hearing, the Veteran testified that he was first diagnosed with paranoid schizophrenia in 1979 and that he was not treated in the military for mental illness.  Later in the hearing, the Veteran indicated that his mother took him to the hospital where he was diagnosed for paranoid schizophrenia not long after he was separated from active duty service.  See July 2010 DRO hearing transcript.

In February 2015, the Board remanded the matter for reconsideration under 
38 C.F.R. § 3.156 (c) on the ground that the RO did not review newly-received military personnel records in support of the Veteran's claim.  The Board also remanded for a new VA examination to determine the nature and etiology of any current psychiatric disability.

Pursuant to the Board's February 2015 remand directives, the RO obtained a VA examination in April 2015.  According to the examiner, the Veteran reported that he was born with dyslexia.  The Veteran also reported that as a child he was physically abused by his father and felt neglected by his mother prior to joining the service.  In addition, the Veteran reported being born premature and being hit in the head by his father as a child.  The Veteran also stated that he never could read or write and that it was "just hard for me to comprehend things."  April 2015 VA Compensation & Pension Psychological Evaluation.  The examiner stated that the Veteran had never been diagnosed with a mental disorder and that, if symptoms are present at times, they are likely transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational, and/or other important areas of functioning.  The examiner further stated that, if symptoms are present, they may also be related to the difficulties with inattention, hyperactivity, comprehension, and dyslexia which were incurred prior to the Veteran's service.  April 2015 VA Compensation & Pension Psychological Evaluation.

The matter returned to the Board on appeal in May 2016.  The Board again remanded the case for a new VA examination because the February 2015 examination erroneously found that the Veteran had never been diagnosed with a mental disorder.  Accordingly, the Veteran underwent a VA examination with the same examiner in August 2016.  The examiner reviewed the Veteran's claims file and noted that he had previously been diagnosed with a mental disorder, including borderline intellectual functioning.  The examiner also referred to the Veteran's social and family history as noted in the April 2015 VA examination.  Nonetheless, the examiner concluded that, under the DSM-5 diagnostic criteria, the Veteran was not currently experiencing a psychological disorder or psychiatric disability.  August 2016 VA Compensation & Pension Psychological Evaluation.

According to the examiner, the Veteran denied hallucinations, obsessions or compulsions, panic attacks, suicidal or homicidal ideations, and episodes of violence.  The examiner found the Veteran's psychomotor and speech within normal limits and his eye contact and appearance appropriate.  The Veteran's attitude towards the examiner was pleasant and cooperative, and his affect was euthymic.  The examiner also found that the Veteran was oriented to person, place, and time; able to maintain hygiene; and had the capacity to understand the outcome of his behavior and to develop fair-to-adequate insight.  In addition, the examiner found the Veteran's thought processes and content normal and found no evidence of delusions during the examination or that he behaved impulsively.  The examiner described the Veteran's intelligence as average.  The Veteran reportedly stated that he was in a "pretty good mood" and had not been experiencing any psychiatric concerns.  August 2016 VA Compensation & Pension Psychological Evaluation.  

Furthermore, the Veteran reportedly stated that he was not currently prescribed any psychiatric medications and had not attended individual or group psychiatric therapy since April 2015.  The examiner also stated that, if symptoms are present at times, they are likely transient and attributable to psychosocial stressors, with no more than slight impairment on social, occupational, or other important areas of functioning.  Furthermore, the examiner stated that, if symptoms are present, they may also be related to the difficulties with inattention, hyperactivity, comprehension and dyslexia, which were incurred prior to the Veteran's service; e.g., in relation to the abuse and neglect the Veteran experienced prior to his service.  In regards to the Veteran's intellectual functioning, the examiner found the Veteran within functional limits as evidenced through his performance on a mental status examination completed during the assessment.  August 2016 VA Compensation & Pension Psychological Evaluation.

Upon review of the record, the Board finds that the Veteran does not currently have schizophrenia or other acquired psychiatric disability.  

The Veteran has a lengthy history of mental health treatment and diagnoses.  Since 1979, the Veteran has been diagnosed, at one point or another, with paranoid or residual schizophrenia, organic brain syndrome, borderline intellectual functioning, intermittent explosive disorder, adjustment disorder with depression, general anxiety disorder, mixed personality disorder with passive dependent and antisocial features, mild intellectual disability (formerly called mental retardation), and major depression.  

However, entitlement to service connection requires a current disability.  38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  The August 2016 and April 2015 VA examinations found that the Veteran does not have a current psychiatric disorder.  The examiner found the Veteran to be well-oriented, cooperative, and pleasant.  Although the examiner noted the Veteran's prior diagnosis of borderline intellectual functioning, he found the Veteran's intelligence to be average and his intellectual functioning within normal limits.  During the examinations, the Veteran denied psychiatric symptoms including hallucinations and suicidal or homicidal ideations.  While there is evidence of prior psychiatric medication and therapy, the Veteran stated that he was not currently taking psychiatric medications or attending psychiatric therapy, and was not experiencing any psychiatric concerns.  April 2015 and August 2016 VA Compensation & Pension Psychological Evaluations; May 2002 MCMHC record of nursing service and assessment; July and August 2009 VA psychology outpatient notes.  The Board finds that there is no evidence to doubt the credibility of the VA examiner.

Moreover, the medical evidence for the Veteran's past psychiatric diagnoses is inconsistent.  While the Veteran was diagnosed with paranoid schizophrenia in March 1979, his VA health provider in March 1988 doubted the diagnosis due to the absence of hallucinatory or delusional symptoms, his interpersonal responsiveness, and his appropriate "description of what was going on with him." March 1988 VA consultation sheet.  Subsequently, the Veteran was diagnosed with borderline intellectual functioning, adjustment disorder with depression, mixed personality disorder with passive dependent and antisocial features, and general anxiety disorder.  July and December 1988 VA discharge summaries;  August 1989 VA final progress note and discharge plan.  However, schizophrenia was not noted along with these latter diagnoses.  In contrast, in December 1999, the Veteran's private health provider found him to be stable from a psychiatric point of view and noted that his conversation was logical and sequential with no delusional ideation.  December 1999 MCMCHC PSR record of service/process.

Although the SSA disability evaluation in August 2001 diagnosed the Veteran with residual schizophrenia (formerly paranoid), intermittent explosive disorder, and dyslexia, a subsequent SSA disability evaluation ruled out psychotic and depressive disorders and noted that the Veteran denied ever having symptoms such has hallucinations and delusions.  August and November 2001 SSA psychological evaluations.  The Veteran similarly denied hallucinations and other symptoms of psychosis in VA psychiatric consultations, which ruled out PTSD but provisionally diagnosed him with adjustment disorder.  July and August 2009 VA psychology outpatient notes.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed acquired psychiatric disorder at any point during the appeal period.  In that connection, the Board concedes, as discussed above, that the Veteran was diagnosed on multiple occasions following service with a variety of psychiatric disabilities.  However, the only indication of any psychiatric diagnosis during the appeal period is identified as a "provisional diagnosis" of adjustment disorder in July 2009.  However, this provisional diagnosis was not confirmed by any subsequent treatment or evaluation, including the April 2015 and August 2016 VA examinations, which were specifically conducted with the goal of identifying any psychiatric disorders the Veteran experienced.  In this case, there has simply been no confirmed diagnosis of any acquired physiatric disorder at any point during the appeal period. The Board further finds compelling the conclusions of the April 2015 and August 2016 VA examiner, who considered the Veteran's in-service and current complaints, conducted thorough psychiatric evaluation of the Veteran, and nevertheless came to the conclusion that the Veteran does not in fact experience any acquired psychiatric disorder. Thus, during the course of the claim, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any acquired psychiatric disorder. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Similarly, while the Veteran is competent to establish a diagnosis when reporting a contemporaneous medical diagnosis, his statements regarding his diagnosis of schizophrenia are not consistent.  In the July 2010 DRO hearing, the Veteran stated that he was first diagnosed with paranoid schizophrenia in 1979, more than a year after his separation from service.  July 2010 DRO hearing transcript.  The Veteran also stated as such in the April 2015 VA examination.  However, the Veteran stated separately in the DRO hearing that he was diagnosed with schizophrenia not long after his separation in 1977.  He also testified that "they knew something was wrong" when he got out of the military.  July 2010 DRO hearing transcript; see also August 1979 and March 2008 Statements in Support of Claim.  The Veteran's assertion that he was first diagnosed with schizophrenia within a year of separation also contradicts the medical evidence of record.  See March 1979 VA hospital summary.  In light of the above inconsistencies, the Board finds that the Veteran's statements that he was diagnosed with schizophrenia within a year after separation from active duty service are less than credible.

The Board acknowledges that there is evidence of mental health treatment during active duty service.  See August 1976 individual sick slip; August 17, 1976 progress note.  It is also clear from the record that the Veteran was separated from service due to his behavior.  See September 1977 Department of the Army letter; September 1977 discharge orders.  However, the Board finds that the Veteran does not currently have schizophrenia or other acquired psychiatric disability.  Therefore, the Veteran does not meet the criteria for entitlement to service connection.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


